Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

PEMCO AVIATION GROUP, INC.

AMENDED AND RESTATED SENIOR SECURED NOTE DUE 2008

 

$5,000,000

  Issue Date: February 15, 2006

For value received, the undersigned, PEMCO AVIATION GROUP, INC., a Delaware
corporation (the “Company”, which term includes any successor corporation under
the Purchase Agreement hereinafter referred to), hereby promises to pay to the
order of Special Value Bond Fund, LLC, a Delaware limited liability company, or
its registered assigns (the “Holder”), the principal sum of $5,000,000 on the
earlier of (a) the second anniversary of the Closing Date and (b) the date on
which amounts outstanding under the Senior Credit Facility become due and
payable, whether at maturity, upon acceleration thereof or otherwise (the
“Maturity Date”) and to pay interest thereon from time to time as provided
herein.

1. This Amended and Restated Note is one of a duly authorized issue of notes of
the Company designated as its Senior Secured Notes due 2008 (herein called the
“Notes”), issued in the aggregate principal amount limited to $5,000,000
pursuant to the Purchase Agreement dated as of February 15, 2006, as amended
pursuant to that certain Amendment No. 1 dated as of February 15, 2007 (as so
amended, the “Purchase Agreement”) by and among the Company, the Guarantors
party thereto and the Purchaser party thereto, and is entitled to the benefits
thereof and to the exercise of the remedies provided thereby or otherwise
available in respect thereof. This Note amends and restates in its entirety the
Senior Secured Note due 2007 of like principal amount of the Company issued on
February 15, 2006. Capitalized terms used herein without definition have the
meanings assigned thereto in the Purchase Agreement.

2.

(a) The Company promises to pay interest (“Interest”) on the principal amount of
this Note at the rate of 15.0% per annum (the “Interest Rate”). Interest on this
Note shall accrue from and including the date of issuance through and until
repayment of the principal amount of this Note and payment of all Interest in
full, and shall be computed on the basis of a 360-day year composed of twelve
(12) thirty (30)-day months and the actual number of days elapsed. Interest
shall be payable in cash quarterly in arrears on each January 1, March 1, June 1
and September 1 that the Notes are outstanding or, if any such date shall not be
a Business Day, on the next succeeding Business Day to occur after such date
(each date upon which interest shall be so payable, an “Interest Payment



--------------------------------------------------------------------------------

Date”), beginning on March 1, 2006, by wire transfer of immediately available
funds to an account at a bank designated in writing by the Holder on reasonable
notice. In the absence of any such written designation, any such Interest
payment shall be deemed made on the date a check for good funds in the
applicable amount payable to the order of Holder is received by the Holder at
its last address as reflected in the Company’s Note Register (as defined in
Section 10 hereof); if no such address appears, then to such Holder in care of
the last address in such note register of any predecessor holder of this Note
(or its predecessor).

(b) Notwithstanding the foregoing provisions of this Section 2, but subject to
applicable law, any overdue principal of, overdue Interest on and any other
overdue amounts payable under this Note shall bear interest, payable on demand
in immediately available funds, for each day from the date payment thereof was
due to the date of actual payment at a rate equal to the sum of (i) the Interest
Rate and (ii) an additional two percent (2.0%) per annum. Subject to applicable
law, any interest that shall accrue on overdue interest on this Note as provided
in the preceding sentence and shall not have been paid in full in cash on or
before the next Interest Payment Date to occur after the date on which the
overdue interest became due and payable shall itself be deemed to be overdue
interest on this Note to which the preceding sentence shall apply.

(c) In addition, subject to applicable law, with respect to any acceleration of
this Note pursuant to Section 12 of the Purchase Agreement prior to the date
that is nine (9) months following the Closing Date, any principal amount owing
under this Note at any time that an Event of Default under the Purchase
Agreement has occurred and is continuing shall bear interest, payable on demand
in immediately available funds, for each day commencing on the occurrence of
such Event of Default, at a rate equal to the sum of (i) the Interest Rate and
(ii) an additional two percent (2.0%) per annum, calculated from the date of
such payment upon acceleration to the date that is nine (9) months following the
Closing Date.

(d) In the event that any interest rate(s) provided for in this Section 2 shall
be determined to be unlawful, such interest rate(s) shall be computed at the
highest rate permitted by applicable law. Any payment by the Company of any
interest amount in excess of that permitted by law shall be considered a
mistake, with the excess being applied to the principal amount of this Note
without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Company.

3. The Notes are subject to redemption upon not less than 30 nor more than 60
days notice at any time, as a whole or in part, at the election of the Company,
at 100% of the principal amount of the Notes being redeemed, together with
Interest accrued and unpaid thereon to the date fixed for such redemption, as
provided in the Purchase Agreement; provided, however, that in the case of each
redemption of less than all of the outstanding Notes, the Notes shall be
redeemed pro rata among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for redemption, with adjustments, to the extent practicable,
to compensate for any prior redemptions not made exactly in such proportion.

 

2



--------------------------------------------------------------------------------

4. All redemption payments shall include payment of accrued Interest on the
principal amount of this Note so prepaid and shall be applied first to all
costs, expenses and indemnities payable under the Purchase Agreement, then to
payment of default interest, if any, then to payment of the Interest and the
Prepayment Fee, and thereafter to principal.

5. In the event of redemption of this Note in part only, a new Note or Notes for
the unredeemed portion hereof shall be issue in the name of the Holder hereof
upon cancellation hereof.

6. If an Event of Default shall occur and be continuing, the principal of all
the Notes may be declared to be due and payable in the manner and with the
effect provided in the Purchase Agreement. This Note is entitled to the benefits
of certain guarantees set forth in the Purchase Agreement (the “Guaranties”)
made in favor of the Holders of the Notes by the Guarantors. Reference is hereby
made to the Purchase Agreement for a statement of the respective rights,
limitation of rights, duties and obligations thereunder of the Guarantors and
Holders of the Notes.

7. The Notes are secured by a pledge of substantially all of the assets and
properties of the Company and the Guaranties are secured by the pledge of
substantially all of the assets and properties of each Guarantor, as set forth
in the Purchase Agreement. Pursuant to the Intercreditor Agreement, the security
interests securing the indebtedness evidenced by the Notes are contractually
subordinate to the prior payment in full of amounts outstanding under the Senior
Credit Facility.

8. This Note may be transferred, pledged or assigned, in whole or in part, by
the Holder at any time, in accordance with the provisions of the Purchase
Agreement. The Purchase Agreement also contains provisions permitting the
Required Holders, on behalf of the Holders of all the Notes, to waive compliance
by the Company or the Guarantors with certain provisions of the Purchase
Agreement and certain past defaults under the Purchase Agreement and their
consequences. Any such consent or waiver by or on behalf of the Holder of this
Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the registration of transfer
hereof or in the exchange herefor or in lieu hereof whether or not notation of
such consent or waiver is made upon this Note.

9. No reference herein to the Purchase Agreement and no provision of this Note
or of the Purchase Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of (and
premium, if any) and interest on this Note at the times, place and rate, and in
the coin and currency, herein prescribed.

10. The Company shall maintain a register (the “Note Register”) in its principal
offices for the purpose of registering the Notes and any transfer or partial
transfer thereof, which register shall as set forth in the Purchase Agreement
reflect and identify the ownership of record of any interest in this Note. Upon
surrender for registration of transfer or exchange of this Note at the principal
offices of the Company, the Company shall, at its expense, execute and deliver
one or more new Notes of like tenor of a like aggregate principal amount,
registered in the name of the Holder or a transferee or transferees. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly

 

3



--------------------------------------------------------------------------------

executed by the Holder of such Note or such Holder’s attorney duly authorized in
writing. Prior to and at the time of due presentment of this Note for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for all purposes, whether or not this
Note be overdue, and the Company shall not be affected by notice to the
contrary.

11. The term “Holder” as used herein shall also include any transferee of this
Note whose name has been recorded by the Company in the Note Register. Each
transferee of this Note acknowledges that this Note has not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.

12. On receipt by the Company of an affidavit of an authorized representative of
the Holder stating the circumstances of the loss, theft, destruction or
mutilation of this Note (and in the case of any such mutilation, on surrender
and cancellation of such Note), the Company, at its expense, will promptly
execute and deliver, in lieu thereof, a new Note of like tenor. If required by
the Company, such Holder must provide indemnity sufficient in the reasonable
judgment of the Company to protect the Company from any loss which they may
suffer if a lost, stolen or destroyed Note is replaced.

13. All notices, demands and other communications provided for or permitted
hereunder shall be made in accordance with Section 15.03 of the Purchase
Agreement.

14. This Note shall be governed by, construed in accordance with, and enforced
under, the laws of the state of New York applicable to agreements or instruments
entered into and performed entirely within such state.

 

4



--------------------------------------------------------------------------------

PEMCO AVIATION GROUP, INC. By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:   Sr. Vice President and Chief Financial
Officer